Citation Nr: 1414038	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  08-18 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a respiratory disorder, to include as due to herbicide exposure, and to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge (VLJ) in June 2010.  A transcript of the hearing is associated with the claims file.

In August 2010, the Board remanded the above claims for additional development.

The Virtual VA paperless claims processing system contains a March 2014 appellate brief, and treatment records from the Salem VA Medical Center dated January 2012 through May 2013.  Other documents contained on Virtual VA are duplicative of the evidence of record, or are not relevant to the issues before the Board.  The Veterans Benefits Management System does not include any relevant documents.

The issue of entitlement to service connection for a cardiovascular disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.
FINDING OF FACT

The Veteran's posttraumatic stress disorder (PTSD) is shown to be related to his experiences during active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Analysis

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Entitlement to service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); (2) a link between current symptoms and an in-service stressor, as established by medical evidence; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

The Veteran is currently diagnosed with PTSD in accordance with the DSM-IV.  See November 2010 VA psychiatric examination; June 2007 VA psychiatric evaluation. 

The Veteran contends that during service, his roommate sexually assaulted him multiple times.  See June 2010 Central Office hearing testimony; April 2008 Veteran statement.

If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

Although the Veteran contends he reported the sexual assaults, see undated Veteran statement received around June 2007, the Veteran's service treatment records and service personnel records do not include reports or complaints of personal assault.  However, in its August 2010 remand, the Board instructed the RO to afford the Veteran a VA psychiatric examination and have the examiner review the Veteran's claims folder, to determine the likelihood that a sexual assault occurred, and whether the Veteran has PTSD as a result of a sexual assault.  See id.

Upon examination in November 2010, the VA examiner reviewed the Veteran's claims file and medical records, and conducted an interview and mental status examination of the Veteran.  The examiner noted the Veteran's reports upon examination, and in his medical records, of sexual assault by a fellow service member on multiple occasions while the Veteran was sleeping.  The VA psychiatric examiner diagnosed PTSD, and opined that it is more likely than not that the Veteran's PTSD is related to military sexual trauma experiences as previously reported.

The Board finds the evidence or record supports the November 2010 VA psychiatric examiner's conclusion that the personal assaults in service as reported by the Veteran did occur, and that his currently diagnosed PTSD is related to the assaults.  

The Veteran stated that as a result of the sexual assaults, he volunteered for overseas duty.  See June 2010 Central Office hearing testimony.  Although the Veteran's service records do not indicate whether he volunteered, they do indicate that the Veteran was deployed to Thailand from the airbase where he alleges the assaults occurred.  The Veteran also voluntarily extended his service for another overseas duty.  See September 1968 Air Force Discharge Review Board hearing transcript.  Further, the Veteran stated that while deployed, he had two nervous breakdowns which caused him to have hives with bad swelling, and that he was hospitalized.  See undated Veteran statement, received around June 2007.  The Veteran's service treatment records contain a September 1968 hospital discharge summary, which states the Veteran was hospitalized for twelve days for two episodes of giant urticaria, with the notation, "It [is s]ignificant that patient has had many personal problems at the time of the above episodes."  The physician stated the etiology was "thought to be either emotional or secondary to chronic infection."  In a September 1968 treatment note, the Veteran was treated for recurrent urticaria which followed "emotional upsets last evening.  [Patient] does have many problems."  Neurogenic urticaria was diagnosed.

In an April 2008 statement, the Veteran related, "I had sex with many women trying to prove to myself that I wasn't gay and to gain back my self-confidence[.]"  The Veteran's service treatment records indicate the Veteran was treated for venereal disease on seven occasions during service.  See July 1968 separation examination.  The Veteran was discharged from the service as a result.  See September 1968 Air Force Discharge Review Board hearing transcript.

Statements submitted by three friends of the Veteran who knew him before and after service, received in April 2007, and an August 2007 statement by the Veteran's wife, attest to the personality changes they observed in the Veteran after he returned from service, to include anxiety, nervousness, trouble sleeping, irritability and anger.  See, e.g., E.M. statement; April 2007 statement of W.W.  In his April 2007 letter, B.D. stated he first told the Veteran he needed to seek help for "problems with holding a job, problems with relationships, anger, and breathing...in 1969."

Finally, although the Veteran has been reluctant to discuss details of the assaults during service, the Board notes the Veteran has been diagnosed with PTSD since March 2007, the assaults are the only stressor the Veteran has reported, and his accounts of the assaults have been consistent.  

Although he denied abuse or military sexual trauma in March 2007 VA treatment notes, upon an April 2007 mental health consultation, the Veteran had "a long pause and...some tears when asked about [sexual abuse] during his military years.  He would not explain his pause nor would he explain his tears."  The Veteran also reported a long history of alcohol abuse, and that he had been drinking continuously since service.  VA treatment notes include a history of treatment for alcohol abuse, and the November 2010 VA examiner diagnosed alcohol dependence in partial remission.

A June 2007 VA psychological evaluation notes the Veteran reported military sexual trauma, but that he was reluctant to share details, and that he would be more comfortable discussing the trauma with his psychiatrist.  The female psychology intern who performed the evaluation noted, "It appears as though the Veteran's experience of MST continues to bother him today, as indicated by his endorsement of previously reported symptoms of PTSD."  In a July 2007 VA social work consultation, the Veteran wrote a statement regarding his MST which he faxed to the social worker.  Although not included in the Veteran's treatment records, the social worker noted it was a "written letter regarding the sexual assault and other difficulties/problems he had in the military."

In an April 2008 statement, the Veteran provided details to VA about the sexual assaults against him by his roommate during service.  The Veteran reported that he discussed the incidents in detail with one of his VA psychiatrists as "he was in my era, and because he was a male, he understood."

At the June 2010 Central Office hearing before the Board, the Veteran testified as to multiple sexual assaults by his roommate, that he was afraid of his roommate, and that he had reported the incidents to the airman in charge and then the non-commissioned officer in charge (NCOIC), but that it was "swept under the rug."  The Veteran further testified that he did not discuss what had happened with anyone at the time, "because it would make [me] less of a man...You want me to be a man, because I've gotta cover your back.  Some things you don't talk about.  You might want to, but you don't do it."

Upon VA psychiatric examination in November 2010, the Veteran's reports to the examiner regarding the military sexual trauma in service were consistent with his previous reports in his written statement to VA, and his testimony before the Board.

As the November 2010 VA examiner related the Veteran's PTSD to the Veteran's personal assault in-service, and the evidence of record supports the examiner's opinion that the assaults occurred and the Veteran's PTSD is related to the assaults, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's current symptoms and his in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Accordingly, the Board finds that a grant of service connection is warranted for PTSD.


ORDER

Service connection for PTSD is granted.


REMAND

Although the Board regrets the additional delay, the Board finds the claim of entitlement to service connection for a respiratory disorder must again be remanded for further development.  

In his December 2006 claim, the Veteran contended that he is entitled to service connection for a respiratory disorder on a secondary basis, alleging that his shortness of breath is related to his PTSD.  The November 2010 VA respiratory examiner opined that the Veteran's shortness of breath is associated with his diagnosed COPD.  The November 2010 VA psychiatric examiner further opined that the Veteran's COPD is not likely related to his PTSD.  However, no opinion has been rendered as to whether the Veteran's shortness of breath and/or COPD may have been permanently aggravated by the Veteran's PTSD.  

On remand, the RO or AMC should obtain a supplemental opinion from the November 2010 VA respiratory examiner addressing the etiology of any current respiratory disorder on a secondary basis.


Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim.  All attempts to retrieve these records should be documented in the claims file.  All obtained records should be associated with the claims file.

2. After the above development has been completed, and after any records obtained have been associated with the claims file, obtain an addendum opinion from the November 2010 VA respiratory examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current respiratory disorder.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.

After reviewing the claims folder, the examiner is asked to respond to the following inquiries:  

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current respiratory disorder was caused by his service-connected PTSD?

For purposes of the opinion being sought, the examiner should specifically address the Veteran's contentions that he has experienced shortness of breath since service, and the April 2007 letter from B.D. stating he first told the Veteran he needed to seek help for "problems with holding a job, problems with relationships, anger, and breathing...in 1969."

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current respiratory disorder has been aggravated by the Veteran's service-connected PTSD?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

If the examiner determines that the Veteran's respiratory disorder is aggravated (i.e., permanently worsened) by the PTSD, the examiner, if possible, should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The complete rationale for all opinions should be set forth.  If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The RO or AMC should undertake any further development it determines is necessary.

4. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


